Citation Nr: 0712371	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for a claimed left 
shoulder disorder.  

2.  Entitlement to service connection for a claimed left foot 
and ankle disorder.  

3.  Entitlement to a compensable evaluation for the service-
connected left middle finger disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from February 1952 
to January 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the RO.  

Additional medical evidence was received by VA after the most 
recent Supplemental Statement of the Case in March 2006.  
However, this evidence does not need to be referred to the RO 
because it is cumulative of evidence currently on file.  See 
38 C.F.R. § 20.1304 (2006).  

A motion to advance this case on the Board's docket, which 
was received by the Board on March 27, 2007, was granted on 
April 10, 2007 due to the veteran's age.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a left 
shoulder disorder, including arthritis, that is due to an 
injury or other event or incident of his service.  

2.  The veteran is not shown to be suffering from a left foot 
and ankle disorder, including arthritis, due to an injury or 
other  event or incident of his service.   

3.  The veteran is not shown to suffer from ankylosis or 
related deformity due to service-connected left middle finger 
disability.  



CONCLUSIONS OF LAW

1.  The veteran does not have a left shoulder disability due 
to disease or injury that was incurred in or aggravated by 
military service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2.  The veteran does not have a left foot and ankle 
disability due to disease or injury that was incurred in or 
aggravated by military service, nor may arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected disability of the left 
middle finger have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5299-5226 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In August 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection and an 
increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
March 2006 that a disability rating and effective date would 
be assigned if either of his service connection claims was 
granted and was informed about effective dates if his 
increased rating claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination of the 
veteran's left middle finger was conducted in November 2003.  

Although no nexus opinion has been obtained with respect 
to the service connection issue on appeal, none is needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the service connection issues on 
appeal.  The Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Service Connection Claims

Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Moreover, in the case of arthritis, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran asserts that he developed disability of the left 
shoulder and left foot and ankle due to injury sustained in 
service.  His service medical records do not reveal any 
complaints or findings of left shoulder or left foot and 
ankle disorder, including on separation examination in 
January 1954.  Although he injured his left middle finger in 
a fall in May 1952, the records of this injury do not mention 
his left shoulder or left foot and ankle.  

The veteran did not complain of any shoulder, foot, or ankle 
disability when he was examined by VA in August 1960 for his 
service-connected left middle finger disability.  

The initial post-service notation of a problem with either 
the left shoulder, left foot, or left ankle was not until 
February 1996, which is many years after service discharge, 
when the veteran complained of left shoulder pain since he 
received a flu shot the previous October.  Degenerative 
arthritis of the left shoulder, left foot, and left ankle was 
subsequently diagnosed.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board would also note that there is no nexus opinion on 
file showing a link between service and a disability of the 
left shoulder or left foot and ankle.  

As there is no competent evidence of left shoulder, left 
foot, or left ankle disability in service and no nexus 
evidence in favor of the claim, all of the elements needed to 
warrant service connection under Hickson have not been shown.  

Consequently, service connection for disabilities of the left 
shoulder, left foot, and left ankle must be denied.  

Due consideration has been given to the contentions of the 
veteran.  Although the veteran can provide competent evidence 
as to his observations, he cannot provide competent evidence 
to establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has considered the doctrine of reasonable doubt in 
reaching this decision; however, as the preponderance of the 
evidence is against the veteran's service-connection claims, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Increased Rating Claim 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected disability of the left middle 
finger is rated as analogous to ankylosis of the long finger 
under Diagnostic Codes 5299-5226.  A designation of 
Diagnostic Code 5299 reflects that the disability is a 
condition not specifically listed in the Rating Schedule, and 
hyphenation with 5226 indicates that the disability has been 
rated as analogous to ankylosis of the middle finger.  See 38 
C.F.R. §§ 4.20, 4.27 (2006).   

Under Diagnostic Code 5226, a 10 percent disability 
evaluation is assigned for unfavorable or favorable ankylosis 
of the long finger of the major or minor hand.  

In addition, Diagnostic Code 5229 provides the criteria for 
evaluation of limitation of motion of the index or long 
finger.  Under that diagnostic code, a noncompensable 
evaluation is contemplated when there is limitation of motion 
with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; and, extension 
is limited by no more than 30 degrees.  

A 10 percent disability evaluation is warranted when there is 
limitation of motion with a gap of one inch (2.5 c.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; or, 
with extension limited by more than 30 degrees.  

Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2006).  


Analysis

In considering the evidence of record under the laws and 
regulations as set forth, the Board concludes that a 
compensable evaluation for his service-connected disability 
of the left middle finger is not warranted.  

The VA examination in August 1960 showed that the veteran 
complained of having a painful left middle finger.  He had 
discomfort on full flexion of the finger passively.  

The veteran dislocated the interphalangeal joint of the left 
middle finger in service.  

It was reported on x-ray study of the left hand in April 2003 
that there were mild degenerative changes of the distal and 
proximal interphalangeal joints.  

On VA examination in November 2003, there was no evidence of 
acute fracture or dislocation on x-ray study.  The veteran 
complained of having left middle finger pain and spasm.  

The examination revealed tenderness of the fingers.  He had a 
contracted left hand in which all of his fingers were in full 
flexion.  

Although he was unable to perform any type of active range of 
motion with his left hand, the examiner noted that there was 
no objective evidence to support a diagnosis of post-residual 
injury due to dislocation.  

The examiner concluded that the veteran's symptoms were more 
likely related to the aftermath of his cerebrovascular 
accident (CVA) in 2000 and his hemiplegia than to the left 
middle finger dislocation he incurred in service.  

As there is no evidence of ankylosis of the left middle 
finger, a compensable evaluation is not warranted under 
Diagnostic Code 5226.  

Additionally, because the veteran's problem with motion of 
the left middle finger is shown to be due to nonservice-
connected CVA and hemiplegia, a compensable evaluation is 
also not warranted under the provisions of Diagnostic Code 
5229, which involve limitation of motion of the finger.  

While the x-ray study in 2003 reported mild degenerative 
changes of the third finger, these changes did not involve a 
major joint or group of minor joints accompanied by 
satisfactory evidence of painful motion.   

Accordingly, the Board finds that an increased rating for the 
service-connected disability for the middle finger of the 
left hand is not for application given the facts in this 
case.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of the current rating is 
provided in the Schedule for certain manifestations of the 
service-connected disability, such as loss of motion or 
ankylosis, but the medical evidence reflects that these 
manifestations are not due to the service-connected 
disability of the left middle finger.  

Moreover, the Board finds no evidence of an exceptional 
disability picture with marked interference with employment 
due to the disability at issue.  

The evidence also does not show that the veteran has been 
recently hospitalized due to his service-connected disability 
of the left middle finger.  Therefore, the RO was correct in 
not referring this case for extraschedular consideration.  

Because the preponderance of the evidence is against the 
increased rating claim addressed above, the doctrine of 
reasonable doubt is not for application with respect to the 
veteran's claim for a compensable evaluation for service-
connected disability of the left middle finger.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a left shoulder disorder is denied.  

Service connection for a left foot and ankle disorder is 
denied.  

An increased, compensable evaluation for service-connected 
disability of the left middle finger is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


